Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 1 of 15 PageID: 1




Andrew D. La Fiura, Esq. (Bar ID# 020112004)
John Scull, Esq. (Bar ID #239092017)
JACKSON LEWIS P.C.
Three Parkway
1601 Cherry Street, Suite 1350
Philadelphia, PA
Attorneys for Defendant

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 MARLON CARBAJAL,                                 :   Civ. Action No. _____________
                                                  :
                        Plaintiff,                :
             vs.                                  :
                                                  :   NOTICE OF REMOVAL OF CASE
 McLANE COMPANY, INC.; MICHAEL                    :   FROM THE SUPERIOR COURT OF
 WATSON; et al.                                   :   NEW JERSEY, LAW DIVISION,
                                                  :   BURLINGTON COUNTY
                        Defendants.               :
                                                  :

TO:    William T. Walsh, Clerk of Court
       USDC for the District of New Jersey
       Martin Luther King Building
        & U.S. Courthouse
       50 Walnut Street
       Newark, NJ 07101

       Mark R. Natale, Esq.
       Malamut & Associates LLC
       457 Haddonfield Road, Ste. 500
       Cherry Hill, New Jersey 08002
       Attorney for Plaintiff

               Pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446, Defendant McLane Company,

Inc. (“Defendant”) respectfully submits this Notice of Removal (“Notice”) of a case from the

Superior Court of New Jersey, Law Division, Burlington County, bearing Docket No. BUR-L-

1195-21, and states as follows as grounds for removal:

                                        INTRODUCTION

       1.      The Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because this action is between citizens of different states and the matter in controversy exceeds the
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 2 of 15 PageID: 2




sum $75,000, exclusive of interest and costs. This case may therefore be removed pursuant to 28

U.S.C. § 1441(b).

                                 TIMELINESS OF REMOVAL

       2.      On or about June 4, 2021, Plaintiff Marlon Carbajal (“Plaintiff”) filed a civil action

captioned Marlon Carbajal v. McLane Company, Inc.; Michael Watson, et al., Docket No. BUR-

L-1195-21 (the “State Action”), in the Superior Court of New Jersey, Law Division, Burlington

County.

       3.      Upon information and belief, Defendants were served the Complaint sometime

during the week of June 7, 2021. A true and correct copy of the Complaint in this matter is attached

hereto as Exhibit A.

       4.      The Summons, Complaint, and Case Information Statement constitute all

pleadings, process, and other documents provided to Defendants in this action. The Complaint

was the initial pleading received by Defendants setting forth the claims upon which Plaintiff’s

action is based.

       5.      This Notice is timely filed under 28 U.S.C. § 1446(b) because Defendants have

effected removal within thirty (30) days of service/receipt of a paper from which it first could be

ascertained that this action is removable.

       6.      No proceedings have taken place in the State Action.

       7.      Defendant has not served an answer or responsive pleading to Plaintiff’s complaint

or made any appearance or argument before the Superior Court of New Jersey.

                    REMOVAL BASED ON DIVERSITY JURISDICTION

       8.      “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants, to the district

court of the United States for the district and division embracing the place where such action is

                                                 2
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 3 of 15 PageID: 3




pending.” 28 U.S.C. § 1441(a).

        9.      This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332(a),

which provides that the district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different States and foreign states. 28 U.S.C. § 1332(a).

        10.     Complete diversity of jurisdiction exists because Plaintiff and Defendants are

citizens of different States.

        11.     Plaintiff is a resident and citizen of the State of New Jersey. See Ex. A at ¶ 1.

        12.     A corporation is deemed to be a citizen of every state by which it has been

incorporated and of the state where it has its principal place of business. See 28 U.S.C. §1332(c)(1).

        13.     Defendant McLane Company, Inc. is a corporation organized under the laws of the

state of Texas with its principal place of business in Temple, Texas. McLane Company, Inc. is

therefore only a citizen of Texas. See 28 U.S.C. §1332(c)(1).

        14.     Defendant Michael Watson is a resident and citizen of the Commonwealth of

Pennsylvania.

        15.     Thus, complete diversity exists because Plaintiff is a citizen of New Jersey and

Defendants McLane Company, Inc and Michael Watson are not citizens of New Jersey.

        16.     The amount in controversy, while not specifically enumerated in Plaintiff’s

complaint, appears to contemplate an amount exceeding the sum or value of $75,000.00. See Ex.

A.

        17.     Where removal is based on 28 U.S.C. § 1332(a), and the plaintiff does not

specifically delineate damages sought in the complaint, courts must measure the amount by a

reasonable reading of the value of the rights being litigated. 28 U.S.C. § 1446(c)(2); see also

Werwinski v. Ford Motor Co., 286 F. 3d 661, 666 (3d Cir. 2002) (finding that district courts must

                                                  3
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 4 of 15 PageID: 4




measure the amount in controversy “not . . . by the low end of an open-ended claim, but rather by

a reasonable reading of the value of the rights being litigated”) (quoting Angus v. Shiley Inc., 989

F. 2d 142, 146 (3d Cir, 1993)). In this matter, a reasonable reading of the complaint supports

Defendant’s position that the amount in controversy exceeds $75,000.

       18.     Here, Plaintiff contends that Defendant violated the New Jersey Law Against

Discrimination (“LAD”), N.J.S.A. 10:5-1 et seq., Among other things, Plaintiff seeks to recover

compensatory damages, punitive damages, attorneys’ fees, and expert fees, together with interest

and costs of suit, and any other relief the Court deems just and proper. See Exhibit A, ¶44.

       19.     Under the New Jersey LAD, a plaintiff may recover actual damages, punitive

damages, and reasonable costs of litigation and attorneys’ fees. N.J. Stat. Ann. § 10:5 et seq.

       20.     Attorneys’ fees and costs should be included in a court’s calculation of the amount

in controversy where they are available to successful plaintiffs under a statutory cause of action.

Suber v. Chrysler Corp., 104 F. 3d 578, 585 (3d Cir. 1997). In a typical employment lawsuit,

attorneys’ fees alone may exceed $75,000.

       21.     Given the relief requested by Plaintiff, and based on a preponderance of the

evidence, Defendant submits that the amount in controversy exceeds the jurisdictional amount.

       22.     Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

       23.     Venue is proper in this Court.

       24.     Defendant submits this Notice of Removal without waiving the right to move to

dismiss in lieu of filing an Answer to the Complaint, and without waiving any defenses to the

claims asserted by Plaintiff, including Plaintiff’s failure to state any claims upon which relief may

be granted, and without waiving its right to move to compel arbitration.




                                                 4
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 5 of 15 PageID: 5




         25.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon all parties and filed with the Clerk of the Superior Court of New Jersey, Law Division,

Burlington County.

         26.      By copy of this document and in accordance with the Certificate of Service,

Defendant provides notice to all Parties in this action of the filing of this Notice of Removal

pursuant to 28 U.S.C. § 1446(d).

                  WHEREFORE, Defendant respectfully requests that the within action, now

pending in the Superior Court of New Jersey, Law Division, Burlington County, be removed to

the United States District Court for the District of New Jersey.

                                               Respectfully submitted,

                                               JACKSON LEWIS P.C.


                                        By:    /s/ Andrew D. La Fiura
                                               Andrew D. La Fiura, Esq. (020112004)
                                               John Scull, Esq. (239092017)

                                               Attorneys for Defendants,
                                               McLane Company, Inc. and Michael Watson.
Dated: July 6, 2021
4826-0463-3584, v. 1




                                                  5
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 6 of 15 PageID: 6




        EXHIBIT A
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 7 of 15 PageID: 7
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 8 of 15 PageID: 8
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 9 of 15 PageID: 9
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 10 of 15 PageID: 10
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 11 of 15 PageID: 11
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 12 of 15 PageID: 12
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 13 of 15 PageID: 13
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 14 of 15 PageID: 14
Case 1:21-cv-13362-RMB-KMW Document 1 Filed 07/06/21 Page 15 of 15 PageID: 15
